Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146577 & (59)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 146577
                                                                   COA: 303437
                                                                   Oakland CC: 2010-234459-FH
  VINCENT EDWARD HUDSON,
           Defendant-Appellant.

  ____________________________________/

         By order of May 28, 2013, the prosecuting attorney was directed to answer the
  application for leave to appeal the November 29, 2012 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2013
         p0911
                                                                              Clerk